Opinion issued September 24, 2015




                                    In The

                           Court of Appeals
                                For The

                       First District of Texas
                        ————————————
                          NO. 01-15-00426-CR
                        ———————————
                ANDREW JOSEPH MENDEZ, Appellant
                                     V.
                    THE STATE OF TEXAS, Appellee



           On Appeal from the County Court at Law Number 3
                        Galveston County, Texas
                     Trial Court Cause No. 347336




                       MEMORANDUM OPINION
      Appellant, Andrew Joseph Mendez, has filed a motion to dismiss the appeal.

The motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.

APP. P. 42.2(a). We have not issued a decision in the appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2